Execution Version PURCHASE AND SALE AGREEMENT BETWEEN O'BRIEN RESOURCES, LLC SEPCO II, LLC LIBERTY ENERGY, LLC CROW HORIZONS COMPANY AND O'BENCO II, LP COLLECTIVELY, AS SELLER, AND BERRY PETROLEUM COMPANY, AS PURCHASER, DATED AS OF JUNE 10, 2008 TABLE OF CONTENTS ARTICLE I PURCHASE AND SALE Section 1.1 Purchase and Sale 1 Section 1.2 Certain Definitions 1 Section 1.3 Excluded Assets 7 ARTICLE II PURCHASE PRICE Section 2.1 Purchase Price 8 Section 2.2 Allocation of Purchase Price 8 Section 2.3 Adjustments to Purchase Price 9 Section 2.4 Ordinary Course Pre-Effective Date Costs Paid and Revenues Received Post-Closing 11 Section 2.5 Procedures 12 ARTICLE III TITLE MATTERS Section 3.1 Seller's Title 13 Section 3.2 Definition of Defensible Title 14 Section 3.3 Definition of Permitted Encumbrances 14 Section 3.4 Allocated Values 17 Section 3.5 Notice of Title Defects; Defect Adjustments 17 Section 3.6 Consents to Assignment and Preferential Rights to Purchase 21 Section 3.7 Limitations on Applicability 23 ARTICLE IV ENVIRONMENTAL MATTERS Section 4.1 Environmental Laws 23 Section 4.2 Environmental Defects 24 Section 4.3 Environmental Review 24 Section 4.4 Notice of Environmental Defects; Defect Adjustments 25 Section 4.5 Environmental Arbitration 28 ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER Section 5.1 Seller Parties 29 Section 5.2 Litigation 30 Section 5.3 Taxes and Assessments 30 -i- TABLE OF CONTENTS (continued) Section 5.4 Compliance with Laws 30 Section 5.5 Contracts 31 Section 5.6 Payments for Production 31 Section 5.7 Imbalances 31 Section 5.8 Material Consents and Preferential Purchase Rights 32 Section 5.9 Liability for Brokers' Fees 32 Section 5.10 Bankruptcy; Solvency 32 Section 5.11 Bonus, Rentals, and Royalties; Lease Accounts; Recordation of Leases; Depth Limitations 32 Section 5.23 Limitations 34 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER Section 6.1 Existence and Qualification 36 Section 6.2 Power 36 Section 6.3 Authorization and Enforceability 36 Section 6.4 No Conflicts 36 Section 6.5 Consents, Approvals or Waivers 37 Section 6.6 Litigation 37 Section 6.7 Financing 37 Section 6.8 Investment Intent 37 Section 6.9 Independent Investigation 37 Section 6.10 Opportunity to Verify Information 38 Section 6.11 Liability for Brokers' Fees 38 Section 6.12 Bankruptcy 38 Section 6.13 Qualification and Bonding 38 ARTICLE VII COVENANTS OF THE PARTIES Section 7.1 Access 38 Section 7.2 Notification of Breaches 39 Section 7.3 Press Releases 39 Section 7.4 Operation of Business 39 Section 7.5 Indemnity Regarding Access 41 Section 7.6 Governmental Reviews 42 -ii- TABLE OF CONTENTS (continued) Section 7.7 Operatorship 42 Section 7.8 Letters-in-Lieu 43 Section 7.9 Hedges 43 Section 7.10 Exclusivity 43 Section 7.11 Updated Schedules 43 Section 7.12 Contract Pumpers 43 Section 7.13 Seller's Financial Records and Data 43 Section 7.14 Legal Existence 45 Section 7.15 Acquisition of Deep Rights 45 Section 7.16 Further Assurances 46 ARTICLE VIII CONDITIONS TO CLOSING Section 8.1 Conditions of Seller to Closing 46 Section 8.2 Conditions of Purchaser to Closing 46 ARTICLE IX CLOSING Section 9.1 Time and Place of Closing 48 Section 9.2 Obligations of Seller at Closing 48 Section 9.3 Obligations of Purchaser at Closing 49 Section 9.4 Closing Payment and Post-Closing Purchase Price Adjustments 50 ARTICLE X TAX MATTERS Section 10.1 Liability for Taxes 52 Section 10.2 Contest Provisions 53 Section 10.3 Post-Closing Actions Which Affect Seller's Tax Liability 54 Section 10.4 Refunds 54 Section 10.5 Access to Information 54 Section 10.6 Like Kind Exchange 55 Section 10.7 Conflict 56 ARTICLE XI TERMINATION AND AMENDMENT Section 11.1 Termination 56 Section 11.2 Effect of Termination 56 -iii- TABLE OF CONTENTS (continued) Section 11.3 Distribution of Deposit Upon Termination 57 ARTICLE XII INDEMNIFICATION; LIMITATIONS Section 12.2 Indemnification 58 Section 12.3 Indemnification Actions 61 Section 12.4 Casualty and Condemnation 63 Section 12.5 Limitation on Actions 64 ARTICLE XIII MISCELLANEOUS Section 13.1 Counterparts 66 Section 13.2 Notices 66 Section 13.3 Sales or Use Tax, Recording Fees and Similar Taxes and Fees 67 Section 13.4 Expenses 67 Section 13.5 Replacement of Bonds, Letters of Credit, and Guarantees 67 Section 13.6 Records 68 Section 13.7 Use of Seller Party Names 68 Section 13.8 Governing Law and Venue 68 Section 13.9 Dispute Resolution 69 Section 13.10 Captions 69 Section 13.11 Waivers 69 Section 13.12 Assignment 69 Section 13.13 Entire Agreement 69 Section 13.14 Amendment 69 Section 13.15 No Third-Person Beneficiaries 69 Section 13.16 References 70 Section 13.17 Construction 70 Section 13.18 Limitation on Damages 70 -iv- TABLE OF CONTENTS (continued) EXHIBITS: Exhibit A-1 Leases Exhibit A-2 Wells Exhibit A-3 Midstream Assets Exhibit A-4 Equipment Exhibit A-5 Plat Exhibit B Form of Assignment and Bill of Sale Exhibit C Form of Transition Services Agreement Exhibit D Plan of Operations Exhibit E Form of Non-Competition Agreement SCHEDULES: Schedule 1.3 Certain Excluded Assets Schedule 3.1 Exclusion Acreage Schedule 3.3 Permitted Encumbrances Schedule 3.4 Allocated Values Schedule 4.2 Environmental Disclosure Schedule 5.2 Litigation Schedule 5.3 Taxes and Assessments Schedule 5.4 Compliance with Law Schedule 5.5 Material Contracts Schedule 5.6 Payments for Production Schedule 5.7 Imbalances Schedule 5.8 Consents and Preferential Rights to Purchase Schedule 5.12 Outstanding Capital Commitments Schedule 5.14 Payables Schedule 5.15 Proceeds Held in Suspense Schedule 5.19 Absence of Certain Changes Schedule 5.20 Condition of the Properties Schedule 5.22 Gross and Net Acres Schedule 5.23 Knowledge of Seller Parties Schedule 13.5 Bonds and Guarantees -v- TABLE OF DEFINED TERMS Page Accounting Arbitrator 50 Accounting Principles 11 Adjustment Period 11 Affiliate 3 Agreed Rate 3 Agreement 1 Allocated Value 17 Assets 1 Assignment and Bill of Sale 13 Assumed Seller Obligations 57 Business Day 4 Casualty Loss 63 Claim 61 Claim Notice 61 Closing 48 Closing Date 48 Closing Payment 50 Code 4 Confidentiality Agreement 38 Contracts 2 Cut-Off Date 4 Damages 60 Deposit 8 Defensible Title 14 -vi- TABLE OF DEFINED TERMS Page Effective Date 4 Environmental Arbitrator 28 Environmental Consultant 24 Environmental Defect 24 Environmental Defect Amount 26 Environmental Information 25 Environmental Laws 23 Environmental Review 24 Environmental Review Plan 24 Equipment 2 Escrow Agent 8 Escrow Agreement 8 Escrow Amount 65 Escrow Maintenance Period 65 Exchange Property 55 Excluded Assets 7 Excluded Records 3 Governmental Authority 4 Hart-Scott-Rodino Act 4 Hydrocarbons 4 Indemnified Person 61 Indemnifying Person 61 Independent Appraiser 9 Lands 1 -vii- TABLE OF DEFINED TERMS Page Laws 4 Leases 1 Lowest Cost Response 4 Material Adverse Effect 4 Material Consent 21 Material Contract 5 Midstream Assets 2 Minimum Damage Amount 65 NORM 24 Party 1 Permitted Encumbrances 14 Person 5 Post-Closing Period 52 Pre-Closing Period 52 Properties 2 Property Costs 6 Purchase Price 8 Purchaser 1 Purchaser Group 59 Records 3 Required Net Worth 51 Reserve Report 6 Retained Seller Obligations 57 SEC 43 -viii- TABLE OF DEFINED TERMS Page Seller 1 Seller Group 58 Seller-Operated Properties 42 Seller Party 1 Seller's Proposed Allocation Schedule 8 Surface Rights 2 Target Closing Date 48 Tax 6 Tax Audit 53 Tax Indemnified Person 53 Tax Indemnifying Person 53 Tax Items 52 Tax Return 30 Title Arbitrator 20 Title Defect 14 Title Defect Amount 22 Transition Services Agreement 49 Unadjusted Purchase Price 8 Undeveloped Assumption Data 13 Undeveloped Locations 13 Units 2 Wells 2 -ix- PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement (this "Agreement"), is dated as of June 10, 2008, by and between O'Brien Resources, LLC, a Texas limited liability company, O'BENCO II, LP, a Delaware limited partnership, Liberty Energy, LLC, a Massachusetts limited liability company, Crow Horizons Company, a Louisiana general partnership, and Sepco II, LLC a Louisiana limited liability company (collectively, the "Seller," and each a "Seller Party"), and Berry Petroleum Company, a Delaware corporation ("Purchaser").Seller and Purchaser are sometimes referred to herein collectively as the "Parties" and individually as a "Party." RECITALS: Seller desires to sell and Purchaser desires to purchase those certain interests in oil and gas properties, rights and related assets that are defined and described as "Assets" herein; and It is the intent of the Seller to transfer, and the intent of Purchaser to acquire, subject to the Excluded Assets and the further terms and conditions of this Agreement, all other leases, lands, surface interests, and other assets owned by Seller and located, as of the Effective Date or as of the Closing Date, on the lands highlighted in yellow on the plat attached hereto as ExhibitA-5, whether or not such leases, lands, surface interests, or other assets are described on ExhibitsA-1 through A-4 hereto. NOW, THEREFORE, in consideration of the premises and of the mutual promises, representations, warranties, covenants, conditions, and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: ARTICLE I PURCHASE AND SALE Section 1.1Purchase and Sale.On the terms and conditions contained in this Agreement, Seller agrees to sell to Purchaser and Purchaser agrees to purchase, accept, and pay for the Assets. Section 1.2Certain Definitions.As used herein: (a)"Assets" means all of Seller's right, title, and interest in and to the following: (i)The oil and gas leases, oil, gas, and mineral leases and subleases described on Exhibit A-1 (the "Leases") together with the lands covered thereby (the "Lands"), and all rights to production after the Effective Date relating to the Leases and the Lands, including, without limitation, all royalties, overriding royalties, net profits interests, mineral fee interests, carried interests, and, without limiting the foregoing, other rights (of whatever character, whether legal or equitable, and whether vested or contingent) in and to the oil, gas, and other minerals in, on, under, and that may be produced from, the Leases and the Lands; (ii)Any and all oil, gas, water, CO2,or injection wells thereon or on pooled, communitized, or unitized acreage that includes all or any part of the Leases, including, without limiting the foregoing, the interests in the wells shown on ExhibitA-2 attached hereto, whether producing, non-producing, permanently or temporarily plugged and abandoned, and whether or not fully described (the "Wells"); (iii)All pooled, communitized, or unitized acreage which includes all or part of any Leases (the "Units"), and all tenements, hereditaments, and appurtenances belonging thereto; (iv)The gas processing plants, gas gathering systems, pipelines, drip stations, and other mid-stream equipment described on ExhibitA-3 (the "Midstream Assets" and, together with the Leases, Wells, and Units, the "Properties"); (v)All currently existing contracts, agreements, and instruments with respect to the Properties, to the extent applicable to the Properties, including, without limitation, operating agreements, unitization, pooling, and communitization agreements, declarations and orders, area of mutual interest agreements, joint venture agreements, farmin and farmout agreements, exchange agreements, transportation agreements, agreements for the sale and purchase of Hydrocarbons, and processing agreements; provided, however, that the term "Contracts" shall not include (A)any contracts, agreements, and instruments included within the definition of "Excluded Assets," and (B)the Leases and other instruments constituting Seller's chain of title to the Leases (subject to such exclusion and proviso, the "Contracts"); (vi)All surface fee interests, easements, permits, licenses, servitudes, rights-of-way, surface leases, and other rights to use the surface appurtenant to, and used or held for use primarily in connection with, the Properties, but excluding any permits and other appurtenances included within the definition of "Excluded Assets" (subject to such exclusions, and including without limitation those rights-of-way and other surface rights listed on ExhibitA-3, the "Surface Rights"); (vii)All equipment, machinery, fixtures, and other tangible personal property and improvements located on the Properties or used or held for use primarily in connection with the operation of the Properties or the production of Hydrocarbons from the Properties, the material items of which are described on ExhibitA-4,including, without limitation, the tubular inventory located on the Oakes Field yard in Limestone County, Texas and in the Blocker Field location in Harrison County, Texas and specifically described on ExhibitA-4, but excluding items included within the definition of "Excluded Assets" (subject to such exclusions, the "Equipment"); (viii)All Hydrocarbons produced from, or directly attributable to, the Leases, Units, or Wells after the Effective Date; all Hydrocarbon inventories from the Properties in storage as of the end of the Effective Date; and, to the extent related to the Properties, all production, plant, and transportation imbalances as of the Effective Date (provided, however, that Purchaser's rights to the Assets described in this subsection ‎(viii) shall be satisfied solely pursuant to ‎Section 2.3); and - 2 - (ix)The data and records of Seller, to the extent directly relating to the Properties, excluding, however: (A)all corporate, financial, Tax, and legal data and records of Seller that relate to Seller's business generally (whether or not relating to the Assets) or to Seller's business and operations not otherwise expressly included in this Agreement; (B)any data, software, and records (including, without limitation, the licenses or other agreements granting the right to use the same) to the extent disclosure or transfer is prohibited or subjected to payment of a fee or other consideration by any license agreement or other agreement with a Person other than Affiliates of Seller, or by applicable Law, and for which no consent to transfer has been received or for which Purchaser has not agreed in writing to pay the fee or other consideration, as applicable; (C)all legal records and legal files of Seller including all work product of and attorney-client communications with Seller's legal counsel (other than Leases, title opinions, and Contracts); (D)data and records relating to the sale of the Assets, including, without limitation, communications with the advisors or representatives of any Seller Party or communications and arrangements among the Seller Parties and bids received from, and records of negotiations with, third Persons; (E)any data and records relating to the other Excluded Assets; and (F)original data and records retained by Seller pursuant to ‎Section (Clauses (A) through (F) shall hereinafter be referred to as the "Excluded Records" and subject to such exclusions, the data, software and records described in this ‎Section 1.2(a)(ix) shall hereinafter be referred to as the "Records."). (b)"Affiliate" means, with respect to any Person, a Person that directly or indirectly controls, is controlled by, or is under common control with, such Person, with control in such context meaning the ability to direct the management or policies of a Person through ownership of voting shares or other securities, pursuant to a written agreement, or otherwise. (c)"Agreed Rate" means the lesser of (i) the one month London Inter-Bank Offered Rate, as published on Page BBAM of the Bloomberg Financial Markets Information Service on the last Business Day prior to the Effective Date plus three percentage points (LIBOR +3%) and (ii) the maximum rate allowed by applicable Laws. - 3 - (d)"Business Day" means any day other than a Saturday, a Sunday, or a day on which banks are closed for business in New York, New York or Shreveport, Louisiana, United States of America. (e)"Code" means the United States Internal Revenue Code of 1986, as amended. (f)"Cut-Off Date" means five o'clock local time at the location of the Properties on a date that is the later to occur of (i)One-Hundred Eighty (180) days after the Closing Date and (ii)December 31, 2008. (g)"Effective Date" means 12:00 a.m. Central Time on February 1, 2008. (h)"Governmental Authority" means any national government and/or government of any political subdivision, and departments, courts, commissions, boards, bureaus, ministries, agencies, or other instrumentalities of any of them. (i) "Hart-Scott-Rodino Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended. (j) "Hydrocarbons" means crude oil, gas, casinghead gas, condensate, natural gas liquids, and other gaseous or liquid hydrocarbons (including, without limitation, ethane, propane, iso-butane, nor-butane, gasoline, and scrubber liquids) of any type and chemical composition. (k)"Laws" means all laws, statutes, rules, regulations, ordinances, orders, decrees, requirements, judgments, and codes of Governmental Authorities. (l) "Lowest Cost Response" means, with respect to any Environmental Defect, the response required or allowed under Environmental Laws that addresses such Environmental Defect to the extent required by applicable Environmental Laws at the lowest cost (considered as a whole taking into consideration any material negative impact such response may have on the operations of the relevant Assets and any potential material additional costs or liabilities that may likely arise as a result of such response) as compared to any other response that is required or allowed under Environmental Laws. (m)"Material Adverse Effect" means a material adverse effect (i) on the ownership or operation of the Assets, taken as a whole, or (ii) on the ability of Seller to perform its obligations under this Agreement to the extent such obligations are to be performed prior to Closing or to consummate the transactions contemplated hereby; provided, however, that Material Adverse Effect shall not include material adverse effects resulting from general changes in oil and gas prices; general changes in industry, economic or political conditions, or markets; changes in condition or developments generally applicable to the oil and gas industry in any area or areas where the Assets are located; acts of God, including hurricanes and storms; acts or failures to act of Governmental Authorities (where not caused by the willful or negligent acts of Seller); civil unrest or similar disorder; terrorist acts; changes in Laws; effects or changes that are cured or that no longer exist by the earlier of the Closing and the termination of this Agreement pursuant to Article11; and changes resulting from the announcement of the transactions - 4 - contemplated hereby or the performance of the covenants set forth in Article7 or ‎Section 9.4(e) hereof. (n)"Material Contract" means, to the extent binding on the Properties after Closing: (i) any farm-out agreements, participation, exploration, or other similar upstream agreements, joint operating agreements, unit agreements, AMI agreements, communitization agreements, pooling agreements, processing agreements, transportation agreements, and water disposal agreements; (ii) any Contract for the sale of Hydrocarbons produced or to be produced from the Properties that is not terminable by Seller or its successors without penalty on no more than ninety (90) days notice; (iii)any Contract that can reasonably be expected to result in aggregate payments by any
